Citation Nr: 0825751	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  05-24 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to secondary service connection 
for a left knee disorder, and if so whether service 
connection may be granted. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to secondary service connection 
for a back disorder, and if so whether service connection may 
be granted.  

3.  Entitlement to an increased rating for residuals of a 
right knee arthroscopy with meniscectomy, currently evaluated 
as 30 percent disabling. 

4.  Entitlement to an increased rating for degenerative 
arthritis of the right knee, currently evaluated as 
20 percent disabling.  

5.  Entitlement to special monthly compensation (SMC) based 
on loss of use of the right leg. 

6.  Entitlement to a total disability evaluation based on 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to January 
1946 and from February 1948 to February 1951.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from March 2004 and March 2007 rating actions of the San 
Juan, Puerto Rico Department of Veterans Affairs (VA) 
Regional Office (RO).  

The claims for service connection a left knee disorder and 
for a back disorder to include as secondary to service-
connected disability; increased ratings for residuals of a 
right knee arthroscopy with meniscectomy and for degenerative 
arthritis of the right knee; SMC based on loss of use of the 
right leg; and a TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In July 2002, the Board denied the veteran's claims for 
service connection for a left knee disorder and for a back 
disorder, both as secondary to the veteran's service-
connected right knee disorder.

2.  Evidence submitted since the final Board decision of July 
2002 relates to an unestablished fact necessary to 
substantiate the claims and creates a reasonable possibility 
of substantiating the claims.  


CONCLUSIONS OF LAW

1.  The July 2002 Board decision denying service connection 
for a left knee disorder is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2007).  

2.  New and material evidence has been presented or secured 
to reopen a finally disallowed claim of entitlement to 
service connection for a left knee disorder.  38 U.S.C.A. §§ 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).  

3.  The July 2002 Board decision denying service connection 
for a back disorder is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2007).  

4.  New and material evidence has been presented to reopen a 
claim of entitlement to service connection for a back 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

There is no prejudice to the veteran in deciding these claims 
at this time regarding new and material evidence.  VA has 
satisfied its duty to notify and assist to the extent 
necessary to reopen the claims.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

To reopen a previously denied Board decision, or an RO 
decision that has become final, new and material evidence 
must be received.  38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. 
§§ 3.156(a), 20.1100.  Regardless of the RO's actions, the 
Board must make an independent determination on whether new 
and material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis will be evaluated in the 
context of the entire record. Evans v. Brown, 9 Vet. App. 273 
(1996).  In determining whether evidence is new and material, 
the credibility of the evidence is generally presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  See Evans v. Brown, 9 Vet. App. 
273, 283 (1996); 38 C.F.R. § 3.156.  

A Left Knee Disorder and a Back Disorder

The Board denied the veteran's claims for service connection 
for a left knee disorder and a back disorder, both as 
secondary to service-connected disability, in July 2002.  
That decision is final.  See 38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1103 (2007).  In order to reopen the claims, 
new and material evidence must be submitted.  

The evidence of record at the time of the July 2002 
determination included the veteran's service medical records, 
VA examination reports, VA treatment records statements from 
private physicians.  

The Board denied the claim, finding that there were 
contradicting opinions regarding the etiology of the 
veteran's left knee disorder and that after weighing the 
medical evidence in the file, the preponderance of the 
evidence was against the claim.  The Board weighed the 
opinions expressed by a private examiner in August 1997, and 
by the VA examiner in the November 1997 and November 2001 
examination reports.  The private examiner's August 1997 
report indicated that the appellant had osteoarthritis of the 
lumbosacral spine and left knee, and probable discogenic 
disease of the lumbosacral spine.  The examiner opined that 
these disorders were "quite likely" related to the 
appellant's right knee injury in service.  The Board noted 
that missing from the report was any indication that his 
opinion was informed by an objective view of the appellant's 
history.  The Board found that VA examinations in November 
1997 and November 2001 indicated that the examiner had 
reviewed the claims file and considered the evidence of 
record.  In these reports, the examiner opined that there was 
not sufficient medical evidence to establish that the left 
knee and lumbar spine disorders were related to, caused by, 
or aggravated by the service-connected right knee disability.  
Instead, the examiner stated that the left knee and back 
conditions were related to the natural process of aging.  The 
Board concluded that, on the question of whether the left 
knee and back disorders are related to the service-connected 
right knee disability, the opinions expressed in the November 
1997 and November 2001 VA examinations outweighed those of 
the private examiner in August 1997.  The Board concluded 
that the preponderance of the evidence was against both 
claims of entitlement to service connection.  

Subsequent to the Board decision in July 2002, the evidence 
added to the file includes VA outpatient treatment records, a 
VA examination report and private examiners' statements dated 
in December 2006 and in June 2007.  

While some of this evidence is not material, the private 
examiners' statements of December 13, 2006 and June 14, 2007 
are new and material to this claim.  The December 2006 
statement indicated that the veteran's left knee condition is 
probably secondary to the right knee and that his back 
disorder is secondary to his right knee.  The June 2007 
private examiner has noted that the veteran had a fall with 
trauma to his right knee and back in service.  It was stated 
that the veteran's back gave him trouble initially due to his 
responsibilities with heavy artillery and worsened after the 
fall.  It was stated that the veteran entered service in 
excellent health, and that since the accident he started 
having problems.  It was opined that the accident suffered 
during the military caused him the physical limitations and 
pain that he is still suffering from.  It was also stated 
that the veteran's left knee is most probably affected by the 
fact that the veteran has to overuse it to compensate of the 
pain when he used his right knee.  

This evidence is material since it provides a finding of 
relationship between the veteran's back disorder with service 
and with his right knee disorder as well as associating his 
left knee disorder with his right knee disorder including by 
aggravation.  This evidence raises a reasonable possibility 
of substantiating this claim.  The evidence submitted by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  Thus, new and material evidence 
has been received and the claims are reopened.  38 U.S.C.A. 
§§ 5108, 7104; 38 C.F.R. § 3.156.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a left knee disorder is 
reopened, and to that extent only the appeal is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a back disorder is 
reopened, and to that extent only the appeal is granted.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

Service Connection For Left Knee and Back Disorders

The veteran seeks service connection for left knee and back 
disorders to include as secondary to his service-connected 
right knee disorder.  The record shows that in December 1944 
the veteran had a fracture of the right knee when he struck 
his knee on a stool.  A private examiner associated the 
veteran's disorders with his right knee injury in an August 
1997 statement.  A VA examination report in November 1997 and 
the VA examiner in November 2001 found that there was not 
sufficient evidence to establish that the veteran's left knee 
and lumbar spine disabilities are related to his service-
connected right knee disability.  Since those examinations 
and opinions, VA outpatient treatment records and an 
examination report has been added to the record, as well as 
private medical opinions regarding the etiology of the 
veteran's disorders.  The fulfillment of the VA's statutory 
duty to assist the appellant includes providing additional VA 
examination by a specialist when indicated, and conducting a 
thorough and contemporaneous medical examination, and 
providing a medical opinion, which takes into account the 
records of prior medical treatment, so that the disability 
evaluation will be a fully informed one.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  As such, a remand is required for an 
opinion based on the entire record as to the etiology of the 
veteran's left knee and back disorders.  

Increased Evaluations For Right Knee Disabilities

The record reveals that the veteran was last examined for 
disability evaluation in by VA in February 2004.  The 
examiner noted that the claims file was not available.  The 
examination report indicates that the veteran has undergone 
four surgeries on his right knee; however a description of 
any scarring has not been provided.  Additionally no X-rays 
were taken, and the effect of the disorder on the veteran's 
employability was not discussed.  As noted above, the 
statutory duty to assist includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  

SMC

The veteran is also seeking entitlement to SMC based on loss 
of use of the right leg.  As noted above, the claims file 
shows that VA last examined the veteran for disability 
evaluation in February 2004.  While the 2004 VA examination 
report did contain some findings as to the severity of the 
condition due to the right knee, another examination is 
required since it was more than four years ago and was 
conducted without a review of the claims file.  Additionally 
more recent medical records have been associated with the 
claims file since that examination.  Therefore, a 
contemporaneous and thorough VA examination, which takes into 
account any additional records of prior medical treatment 
since the February 2004 VA examination, would assist the 
Board in clarifying the severity of the veteran's right leg 
disorder.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Also, the available clinical evidence of record is unclear as 
to whether the veteran meets the criteria required for 
special monthly compensation.  In order to warrant 
entitlement to SMC on this basis, the medical evidence must 
show that the veteran's disability meets the definition for 
"loss of use" as defined under the regulatory criteria 
specified in 38 C.F.R. § 3.350 (2007).  That is that no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of the 
election below the elbow or knee, with use of a suitable 
prosthetic appliance.  The determination of loss of use will 
be made on the basis of the actual remaining function, 
whether the acts of grasping, manipulation, etc, in the case 
of the hand, or balance, propulsion, etc., in the case of a 
foot, could be accomplished equally well by an amputation 
stump with prosthesis.  38 C.F.R. §§ 3.350(a)(2) & 4.63 
(2007).   The file does not contain any opinion specifically 
on this matter.  

TDIU

The veteran's combined service-connected disabilities are 40 
percent disabling, and the RO determined that the veteran was 
not eligible for a TDIU because the evidence did not show 
that he met the schedular requirements.  A private examiner 
has noted in a December 2006 statement that the veteran is 
unable to work.  The veteran has not been examined to include 
an opinion on the matter by VA.  VA may not reject a TDIU 
claim without producing evidence, as distinguished from mere 
conjecture, that the veteran can perform work that would 
produce sufficient income to be other than marginal.  See 
Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, supra, the 
United States Court of Appeals for Veterans Claims (Court) 
specifically stated that VA has a duty to obtain an 
examination and an opinion on what effect the service- 
connected disability had on his ability to work.  Friscia, at 
297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 
3.326, 3.327, 4.16(a); Beaty, 6 Vet. App. at 538.  

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2007).  

Accordingly, the case is REMANDED for the following action:  

1.  With regard to the claims for service 
connection for left knee and back 
disabilities (on direct and secondary 
bases), increased ratings for the 
service-connected right knee 
disabilities, SMC, and TDIU, furnish the 
veteran a corrective Veterans Claims 
Assistance Act of 2000 (VCAA) 
notification letter.  The notification 
letter should fully comply with, and 
satisfy, the provisions of the VCAA.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004); 
VAOPGCPREC 1-2004 (February 24, 2004); 
Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the increased rating 
claims for the service-connected right 
knee disabilities in particular, the 
letter should satisfy the provisions set 
forth in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

2.  Arrange for the veteran to undergo a 
VA orthopedic examination to evaluate his 
service-connected right knee disorders 
and to determine the nature and etiology 
of his left knee and back conditions.  
The claims file and a copy of this remand 
must be made available to the examiner 
for review and the examiner must indicate 
in the examination report that this has 
been accomplished.  All indicated tests 
and studies, including X-rays, should be 
accomplished.  

All pertinent right knee, left knee, and 
back pathology found on examination 
should be noted in the examination 
report.  In particular, the ranges of 
motion of these joints must be provided 
in degrees.  

With regard to the right knee in 
particular, the examiner should discuss 
whether there is any evidence of 
recurrent subluxation or lateral 
instability of this joint, and, if so, to 
what extent.  The examiner should also 
note whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following:  (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare-
ups or when the right knee is used 
repeatedly.  All limitation of function 
must be identified.  If there is no pain, 
no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.  

With regard to any right knee scars, the 
examiner should comment on any scarring 
noted including the size in centimeters, 
if the scarring is painful or if any 
scarring interferes with function.  

Also, the examiner should discuss the 
effect of the service-connected right 
knee disorders on the veteran's 
employability.  

Further, the examiner should provide an 
opinion as to whether the right knee 
disorders result in a condition 
productive of "loss of use," with "loss 
of use" defined as existing if no 
effective function remains other than 
that which would be equally well served 
by an amputation stump at the site of 
election below the knee, with use of a 
suitable prosthetic appliance.  The 
examiner should base the opinion on the 
actual remaining function, such as 
whether the acts of grasping, 
manipulation and other related functions 
remain.  

Additionally, for any diagnosed left knee 
or back disability, the examiner should 
offer an opinion with complete rationale 
as to whether it is at least as likely as 
not (a 50 percent probability or greater) 
that any such diagnosed disorders are 
related to any incident in service or are 
due to or aggravated by his service-
connected right knee disorders.  

The rationale for all opinions expressed 
should be included in the examination 
report.  

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the claims on appeal.  
If a determination remains unfavorable to 
the veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
allow the applicable time period to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


